Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the heel collar padded with a strip of latex foam must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     In claim 2 the phrase “edge-to-edge rubber that is inlaid” is confusing, vague, and indefinite because it is not clear what edges are being referred to.
     In claim 3 the phrase “wide toe box” is vague and indefinite because it is not clear what structural limitations applicant is intending to encompass, i.e. what is considered to be wide.
     Claim 4 relies upon a “U.S. size 8” which is undefined and not a known standard rendering the claim vague and indefinite.  It is noted that “sizes” are not a known measurement.
     In claims 5 and 10 the phrase “loafer”, in claims 7 and 10 the phrase “edge heel”, and in claims 8 and 10 the phrase “point mule” are vague and indefinite because it is not clear what structural limitations applicant intends to encompass with such language.  This language appears to refer to a “style” of shoe which does not have clear structural limitations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vattes (2012/0317845).
Vattes shows An article of footwear (figure 1) comprising:
an insole (10) made of polyurethane (paragraph [0033]) with a thickness of at least 8mm at its rear heal portion (see paragraph [0033]), the insole comprising an arch support designed to distribute the pressure of a foot (at 14), the arch support being the thickest point of the insole (see figure 3B); and
a midsole sandwiched between the insole and an outsole (20, see paragraph [0028] which states that 20 is a midsole/outsole and the midsole is inherently between an insole and outsole) as claimed.
In reference to claim 3 the toe box of Vattes is considered to be “wide” inasmuch as applicant has defined and claimed such.
In reference to claims 7, 8, and 10, see paragraph [0014] which teaches making the shoe with any style and paragraph [0033] which discloses the claimed thicknesses.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vattes in view of Summey (4369589).
     Vattes shows a shoe substantially as claimed except for the exact midsole/outsole.  Summery teaches forming a midsole/outsole comprising a midsole (22 and 40), a leather outsole (20), and a high friction inlaid part (50).  It would have been obvious to form the midsole/outsole as taught by Summery in the shoe of Vattes to make a shoe for bowling.
In reference to the exact material for the inlaid part, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use rubber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vattes in view of Bussler (2004/0168353).

     Vattes shows a shoe substantially as claimed except for the exact toe box.  Bussler teaches forming a toe box to be “wide” (see paragraph [0013]).  It would have been obvious to form the toe box to be “wide” as taught by Bussler in the shoe of Valles to increase comfort.
 	In reference to claim 4, Vattes as modified above discloses the claimed invention except for the exact size.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to size the shoe and toe box as desired, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vattes in view of Famolare, Jr. (4258480).
     Vattes shows a shoe substantially as claimed except for the exact collar.  Famolare, Jr. teaches providing a foam padded collar (18).  It would have been obvious to provide a foam padded collar as taught by Famolare, Jr. in the shoe of Vattes to increase comfort and fit.
     In reference to the exact foam material, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use latex rubber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	In reference to the term “loafer”, the styles suggested by Vattes are considered to encompass “loafers” inasmuch as applicant has claimed and defined such.
     In reference to claim 6, see paragraph [0033] of Vattes.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vattes.
     Vattes shows a shoe substantially as claimed except for the exact material for the upper (5).  Official notice is taken that it is well known and conventional to use lambskin leather for shoe uppers and it would have been obvious to use such in the shoe of Vattes to provide a soft and comfortable shoe.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732